Filed 5/27/14 Marriage of Lee and Wong CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re Marriage of CRYSTAL LEE and
WINSTON WONG, JR.

CRYSTAL LEE,
                                                                       G047849
     Appellant,
                                                                       (Super. Ct. No. 12D000102)
         v.
                                                                       OPINION
WINSTON WONG, JR.,

     Respondent.



                   Appeal from judgments of the Superior Court of Orange County, Cheri T.
Pham, Judge. Reversed and remanded with directions pursuant to Code of Civil
Procedure section 128, subdivision (a)(8).
                   Trope and Trope, Thomas Paine Dunlap, Ronald A. Rale and Soo J. Kim
for Appellant.
                   Honey Kessler Amado; Kristin L. Smith; Snell & Wilmer and Richard A.
Derevan for Respondent.
                                          *                  *                  *
THE COURT:*
              This appeal involves competing actions in California and Taiwan to
dissolve the marriage of Crystal Lee and Winston Wong. The couple reached a
settlement and executed a “Deal Memo” outlining the terms of their settlement. They
agreed to dismiss both actions and dissolve their marriage by registering a “Divorce
Agreement” with the Taiwanese government. When the couple could not agree on the
Divorce Agreement’s final form, Wong moved to bifurcate marital status in the
California action and have the court enter a judgment dissolving the marriage while
reserving jurisdiction over all other issues. The trial court granted that motion and
entered two judgments, one dissolving the marriage and a second entering the terms of
the Deal Memo as a judgment on reserved issues. Lee appealed, arguing the Deal memo
required a dismissal in California, not a judgment.
              While her appeal from those judgments was pending, Lee and Wong
reached a new settlement that dissolved their marriage in Taiwan as they originally
agreed and also resolved all other issues relating to custody, support, and property
division. As part of that settlement, Lee and Wong have filed a stipulated request to
reverse the trial court’s judgments and remand for the court to dismiss the California
action to avoid any conflict with the dissolution of the marriage in Taiwan.
              We grant the request. We have examined the joint application and the
record on appeal, and determine the stipulated reversal will not adversely affect the
interests of any nonparties or the public, will not erode public trust in the courts, and will
not reduce the incentive for pretrial settlement. (Code Civ. Proc., § 128, subd. (a)(8).)1
This is a private family dispute between Taiwanese residents that arose when they were
unable to carry out the terms of their original settlement. The stipulated reversal not only

       *
              Before O’Leary, P.J., Aronson, J., and Thompson, J.
       1      All statutory references are to the Code of Civil Procedure


                                              2
allows the parties to complete their original settlement, but comports with this state’s
strong public policy to promote settlement and preserve family harmony because it
allows the parties to dissolve their marriage and provide for their daughter on terms
agreeable to both of them.

                                              I

                             FACTS AND PROCEDURAL HISTORY

              Lee and Wong married in January 2010 in Taipei, Taiwan, and their
marriage was registered in Taiwan. Wong is a citizen of Singapore, but resides in
Taiwan. Lee is an American citizen and has spent a significant part of her life in the
United States. She has family in Taiwan and became a Taiwanese citizen in 2009. The
couple lived in Taiwan during their marriage and they have a daughter, Eli, who was born
in Taiwan in June 2010.
              In July 2011, Lee brought Eli to California to visit relatives and to give Lee
and Wong time to decide whether they wanted to remain married. A few weeks later,
Lee informed Wong she did not intend to return to Taiwan. She filed a petition for legal
separation with the Orange County Superior Court in January 2012, and Wong responded
by filing a petition to dissolve the couple’s marriage in Taiwan. In April 2012, Wong
answered Lee’s petition for legal separation and asked the Orange County Superior Court
to dissolve the couple’s marriage.
              In May 2012, the couple reached an agreement to have their marriage
dissolved in Taiwan. The Deal Memo they signed required Lee to return with Eli to
Taipei, Taiwan, by June 30, 2012, and Lee and Wong to dismiss all proceedings in both
California and Taiwan before Lee boarded the plane to return to Taiwan. The Deal
Memo also required Lee and Wong to work with their attorneys in Taiwan to finalize a
Divorce Agreement that would be registered with the Taiwanese government to dissolve
the couple’s marriage.


                                             3
              The Deal Memo required the Divorce Agreement to “contain, at a
minimum, the following terms:” (1) Wong shall establish an irrevocable trust and fund it
with approximately $3.4 million for Eli’s educational, health, and living expenses;
(2) Lee “shall be allowed to live” with Eli in the couple’s residence in Taipei, Taiwan,
and the irrevocable trust shall pay “all expenses associated with said residence”; (3) Lee
and Wong shall have joint legal and physical custody of Eli with Lee as the primary
parent; (4) Eli shall live primarily in Taiwan to be close to her maternal and paternal
families; and (5) Wong “shall have frequent and continuing contact with Eli as agreed by
both Parties.” Finally, the Deal Memo stated, “The Parties shall obtain a judgment in
Taiwan, that mirrors all terms and provisions of this Deal Memo.”
              As agreed, Lee returned to Taiwan with Eli in late June 2012. Wong,
however, refused to dismiss either the California or Taiwanese proceedings because Lee
would not agree to the final form of the Divorce Agreement that was required to dissolve
the couple’s marriage in Taiwan.2 As the couple continued to negotiate the Divorce
Agreement’s terms, they each obtained an order from the Taiwanese court prohibiting the
other from leaving Taiwan with Eli.
              In September 2012, Lee filed a motion to dismiss in the California action
based on section 664.6 and the Deal Memo term requiring Wong to dismiss all actions.
In the alternative, Lee sought to dismiss the California action based on forum non
conveniens because she, Wong, and Eli were residing in Taiwan and neither she nor
Wong could leave Taiwan with Eli. Wong responded by filing a motion to bifurcate the
issue of marital status and asked the California court to enter a judgment dissolving the
couple’s marriage while reserving jurisdiction over all other issues.


       2      Lee could not dismiss the California action without Wong’s consent
because his answer sought affirmative relief in the form of a judgment dissolving the
couple’s marriage.


                                             4
              In November 2012, the trial court denied Lee’s motion to dismiss, but
granted Wong’s motion to bifurcate. The court then entered a judgment on status only
dissolving the couple’s marriage and a second judgment on reserved issues ordering child
custody and visitation, child support, spousal support, and property division as set forth in
the Deal Memo. The court also reserved jurisdiction over all other issues. Lee timely
appealed from both judgments, arguing the Deal Memo required the court to dismiss the
action rather than enter a judgment dissolving the couple’s marriage or making any other
orders.
              After Lee and Wong completed briefing in this court, we issued an order
requesting supplemental briefs addressing (1) whether the Deal Memo was an
enforceable settlement agreement under section 664.6, and (2) whether the trial court
applied the proper legal standards in denying Lee’s motion to dismiss based on forum
non conveniens. Before Lee and Wong completed their supplemental briefing they
reached a new settlement dissolving their marriage in Taiwan as they originally agreed
and resolving all issues relating to custody, support, and property division. As part of
that settlement, Lee and Wong have jointly requested that we reverse the trial court’s
judgments and remand for the court to dismiss the action with prejudice to avoid any
conflict with the dissolution of the marriage in Taiwan.

                                              II

                                        DISCUSSION
              Section 128, subdivision (a)(8), prohibits us from reversing the trial court’s
judgments based on the parties’ stipulation unless we make the following findings:
(1) “There is no reasonable possibility that the interests of nonparties or the public will be
adversely affected by the reversal”; (2) “The reasons of the parties for requesting reversal
outweigh the erosion of public trust that may result from the nullification of a judgment”;
and (3) “The reasons of the parties for requesting reversal outweigh . . . the risk that the


                                              5
availability of stipulated reversal will reduce the incentive for pretrial settlement.”
(§ 128, subd. (a)(8).) Whether the facts support each of these findings must be
determined on a “‘case-by-case basis.’” (Union Bank of California v. Braille Inst. of
America, Inc. (2001) 92 Cal. App. 4th 1324, 1329.) To grant the parties’ request for a
stipulated reversal, we need not determine the trial court committed reversible error
provided the record supports each of these three findings. (Id. at p. 1330.) We find that it
does.
              First, there is no evidence the stipulated reversal of the judgments will
adversely affect the interests of nonparties or the public. This is a private family dispute
between Lee and Wong concerning how and where their marriage should be dissolved.
The only nonparty potentially affected by the reversal is their daughter Eli, but Lee and
Wong agree their marriage should be dissolved, their settlement establishes a substantial
fund to provide for Eli’s needs, and their agreement on custody allows Lee, Wong, and
their extended families to remain active in Eli’s life. There is no indication the reversal
will have an adverse impact on Eli.
              Moreover, the stipulated reversal advances the public interest because it
allows Lee and Wong to dissolve their marriage on their own terms rather than terms
imposed by the court. Marital settlement agreements “occupy a favored position” in
California law and courts are reluctant to disturb them absent some evidence one spouse
obtained an unfair advantage over the other. (In re Marriage of Egedi (2001)
88 Cal. App. 4th 17, 22.) Here, there is no evidence or claim that one spouse exercised an
unfair advantage over the other. We also must note California’s interest in Lee and
Wong’s marriage is attenuated at best because the couple was married in Taiwan, lived in
Taiwan for most of their marriage, and returned to Taiwan before the trial court entered
its judgments.
              Second, little or no erosion of public trust results from nullifying the
judgments because they were based on Lee and Wong’s original settlement. Indeed, the

                                               6
trial court did not enter the judgments based on its resolution of conflicts in the evidence
regarding the couple’s standard of living, the needs of Eli, and other relevant
considerations. Rather, the court merely dissolved the couple’s marriage, entered some
of the original settlement’s terms as a judgment, and reserved jurisdiction to resolve any
remaining future issues. Lee and Wong now seek to have the trial court’s judgments
reversed because they have resolved their disagreements concerning the original
agreement’s terms and now want to have their marriage dissolved in Taiwan as they
originally agreed. On the facts presented, we fail to see how nullifying the judgments
could erode public trust.
              Finally, we see no risk that approving the stipulated reversal of the
judgments in this case will reduce the incentive for pretrial settlement. Lee and Wong
negotiated what they thought was a pretrial settlement. Unfortunately, some of the terms
were not as clear as they originally thought and a dispute arose over what some terms
required. While the dispute over those terms was pending in this court, Lee and Wong
resolved their dispute over the original settlement’s terms and reached a new settlement
resolving all issues. Reversing the underlying judgments will not reduce the incentive for
pretrial settlement because doing so actually helps effectuate the original pretrial
settlement Lee and Wong reached. (See Hardisty v. Hinton & Alfert (2004)
124 Cal. App. 4th 999, 1008 [“the risk that the availability of stipulated reversal will
reduce the incentive for pretrial settlement cannot be discounted unless it is shown that
the parties seriously pursued settlement prior to trial or that the delay in seeking or
reaching settlement is explained by a posttrial development that could not reasonably
have been anticipated prior to trial” (italics added)].)




                                               7
                                              II

                                        DISPOSITION
              Pursuant to the parties’ stipulation, the judgments are reversed. By
accepting the parties’ stipulation, we do not rule on the merits of the issues raised in the
appeal, but restore jurisdiction to the trial court so that it may effectuate the settlement by
dismissing the action and allowing the parties’ marriage to be dissolved in Taiwan, where
they were married and now reside. The parties shall bear their own costs on appeal.




                                               8